DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mengual (ES 2704646 – description provided).
Claim 1;
Mengual teaches a foldable bicycle (Fig. 3) having a riding configuration (Fig. 1) and a folded configuration (Fig. 3), which bicycle comprises: a first wheel 5, a second wheel (Fig. 1 – wheel at the right of the figure under element 3), a frame 4 which interconnects the first wheel and the second wheel, at least the first wheel having an open center (- 5 considered to have open space around spokes-) of a first diameter (5 – geometrically considered to have a diameter), the first wheel comprises: an annular rotor ( 5-tire considered as rotor element) engageable with a ground surface in a riding 
Claim 12; 
Mengual teaches a handle (axle of ‘second’ wheel, wherein axle may serve as a handle for a person) for handling the bicycle in its folded configuration, which handle is connected to the stator (-rim) of one of said wheels to lie within the open center (-axle lies within center) of that wheel in the riding configuration of the bicycle and to project outwardly from said stator in the folded configuration of the bicycle (Fig. 4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mengual (ES 2704646 – description provided) as applied to claim 1 above, and further in view of Ceng (CN 106379480).
Claim 8;
Mengual teaches a folding bicycle (Fig. 1 & 3)
Ceng teaches the rotor 11 of the first wheel (Fig. 1) includes an annular internal gear (Fig. 1, - teeth engaged with 15-17) engaged with a pinion 15 mounted on the stator 12 of the first wheel and being rotatable to drive (-via 13 and 21) the bicycle in its riding configuration.  The bicycle 1 includes a pair of cranks 2 connected to the pinion 15 and operable to rotate the pinion, the pair of cranks are mounted upon the stator 12 5of the first wheel by rotatable connections that are locked for rotating (-cranks connected to 15) the pinion in the riding configuration of the bicycle and releasable to allow the cranks to be rotated to lie within the open center (Page 4, Line 6, “…when not in use, rotate the footrest 21 to the interior of the rim 11,…”) of the first wheel in the folded configuration of the bicycle, and the pedals 22 are mounted upon the cranks 21 by means o
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the wheel assembly of Lau in place of the ‘first’ wheel assembly of Mengual to provide for the benefit of reduced weight and improved portability. (Ceng, Page 1, ¶2-3)
Claim 9; 
Mengual as modified teaches a folding pedal crank that connects to a driving pinion and annular gear of a first wheel.
Ceng teaches the bicycle 1 includes gearing (-via motor 13) adjustable (-motor in combination with pedal assembly considered capable in providing a varied power output) to vary the rotation of the pinion.  (Page 3, ¶11, “…dual power-driven model can meet the needs of different people for speed or exercise, and a wide range of applications….” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the wheel assembly of Lau in place of the ‘first’ wheel assembly of Mengual to provide for the benefit improved speed control for increased vehicle applications. (Ceng, Page 3, ¶11)
Claim 10;
Mengual as modified above teaches an electric motor (Ceng, 15). 
Claim 11; 
Mengual as modified above teaches a folding pedal crank that connects to a driving pinion and annular gear of a first wheel. 

Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mengual (ES 2704646 – description provided) as applied to claim 12 above, and further in view of Lau (GB 2232131).
Claim 13;
Mengual teaches in the folded 6configuration (Fig. 3) the bicycle to enable the folded bicycle to be handled (-via axle of ‘second’ wheel) and enable the folded bicycle to be wheeled while folded via the first wheel (Fig. 3, - wheel 5 considered to be capable in rolling while folded). Mengual does not teach the bicycle is accommodated in a bag with the handle projecting from the bag
Lau teaches a bicycle is accommodated in a bag 22 with the handle projecting (Fig. 2 – via holes) from the bag to enable the folded bicycle to be handled and the rotor of the first wheel projecting from the bag to enable the folded bicycle to be wheeled while folded (Fig. 1 – wheels protrude from bottom of 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the cover of Lau with the frame of Mengual to allow for improved carrying ability. (Lau, ¶2-3)
Claim 14; 
Mengual as modified teaches the bicycle is placed in a folded configuration (Mengual, Fig. 3) into a bag dimensioned and arranged to fit the folded bicycle and having a first opening whereby the folded bicycle may be handled and a second opening whereby the rotor of a wheel of the bicycle projects for wheeling the folded bicycle. (Lau, Fig. 1)


Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2;
Mengual teaches a foldable bicycle wherein: the second wheel (Fig. 1 – wheel at the right of the figure under element 3) has an open center (-considered to have open space around spokes-) and comprises: an annular rotor (-tire considered as rotor element) engageable with the ground surface in the riding configuration of the bicycle and an annular stator (rim element considered as annular stator) carrying the annular rotor of the second wheel. Mengual does not teach the frame has a non-pivotal connection with the stator of the second wheel (Fig. 1, 3 – handlebars considered to provide pivotable connection to the frame). Modification to the steering arrangement provided by Mengual was considered to render essential function of the apparatus non-operable. 
Claim 4;
Mengual teaches a front and rear wheel, however does not teach a front and rear wheel configuration as claimed. Changing or modifying this arrangement, in view of the independent claimed subject matter, was deemed as hindsight and would result in a different structure.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of folding bicycles of merit are included on the PTO – 892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611